DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered. 
Response to Amendments
This communication is considered fully responsive to the amendment filed on 07/29/2021.
Claims 1, 7 and 10 have been amended.
Claim 8 has been canceled.
Response to Arguments
Applicant's arguments filed on 07/29/2021 have been fully considered but they are not persuasive. Applicant’s arguments, see Remarks, filed 07/29/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sun et al. (US Pub. 2017/0164350).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9-11, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 2017/0295005) hereinafter referred to as Lee, and in further view of Sun et al. (US Pub. 2017/0164350) hereinafter referred to as Sun.
For Claims 1 and 10, Lee discloses A communication apparatus (eNode-B, Fig. 1) which is operable to communicate with (The eNode-Bs 140a, 140b, 140c may each include one or more transceivers for communicating with the WTRUs 102a, 102b, 102c over the air interface 116; see par. 0038 and Fig. 1C) at least one of a first, bandwidth limited, type user equipment (UE) (support transmissions in wireless transmit and receive units (WTRUs) having reduced capabilities; see par. 0015 and 0060) and a second type UE (WTRU, regular Long Term Evolution (LTE) WTRU, LTE WTRU, legacy WTRU, WTRU without reduced capability; see par. 0015), the communication apparatus comprising: 
a processor and a transceiver (the base station 114a may include three transceivers, i.e., one for each sector of the cell; see par. 0019 and Fig. 1A), 
wherein the processor is configured to assign a first frequency resource for a first physical uplink control channel (PUCCH) for the bandwidth limited type UE (A PUCCH resource may be provided and/or used in a reduced bandwidth. A PUCCH for some legacy WTRUs may be located in at both of the band edges of the full system bandwidth in a subframe. In contrast, a low-cost WTRU may have limited capabilities, such as a reduced bandwidth, and may not be able to access or transmit the PUCCH resource at the edges of a larger bandwidth; see par. 0059-0060), wherein the first PUCCH is carried by a first narrowband (The small number of PRBs may not overlap with the PUCCH resource at the band edges of the legacy WTRUs; see par. 0060 and Fig. 4) and 
wherein, for a PUCCH transmission for the bandwidth limited type UE, a resource block to be used in the first narrowband is at a first position (Referring now to FIG. 7, multiple LC-PUCCH resource configurations are shown. In an embodiment, two or more LC-PUCCH resources 702 may be configured in a cell-specific manner. A low-cost WTRU may transmit PUCCH in one of the configured LC-PUCCH resources 702 in a subframe 706; see par. 0082 and Fig. 7), and wherein a resource block to be used for the PUCCH transmission for the bandwidth limited type UE in the second narrowband is at a second position that is equal to a total number of resource blocks in a transmission bandwidth less the first position (A LC-PUCCH resource 702 may be defined as a set of uplink PRBs which may correspond to the reduced bandwidth 704 of a low-cost WTRU. For example, if the reduced bandwidth 704 supported by a low-cost WTRU is a certain number of PRBs (e.g., 6 PRBs), then a LC-PUCCH and 
Lee does not explicitly disclose wherein the first PUCCH is, after a retuning by the bandwidth limited type UE, carried by a second narrowband. Sun discloses wherein the first PUCCH is, after a retuning by the bandwidth limited type UE, carried by a second narrowband (for type II UE, the definition of subframe can be different from other type of UEs. If UE RF bandwidth is small, e.g., RF bandwidth 1731, it may require tuning time to hop to a different frequency band. A discontinues subframe set can be defined for one UE to support frequency hopping, such as 1711 and 1712 belongs to one subframe set and 1721 and 1722 belongs to another subframe set, so that UE can have enough time for frequency retuning; see Sun par. 0086 and Fig. 17; UE may also need retuning between different subframes if different frequency location is used for the resource block UE will use to transmit data or control channel; see Sun par. 0088 and Fig. 18), 
Lee does not explicitly disclose wherein the bandwidth limited type UE is configured not to transmit during retuning, wherein the second narrowband is different from the first narrowband. Sun discloses wherein the bandwidth limited type UE is configured not to transmit during retuning (In LTE system, PUCCH hops within two slots in one subframe. However, narrow RF bandwidth type UE needs some time to retuning to a different frequency; therefore in order to obtain similar frequency diversity gain, one slot has to be used as a guard period for retuning; see Sun par. 0087-0088), wherein the second narrowband is different from the first narrowband (1806 and 1807 are used for PUCCH for one UE with RF bandwidth 
Lee does not explicitly disclose wherein the processor is further configured to assign a second frequency resource for a second physical uplink control channel (PUCCH) for the second type UE. Sun discloses wherein the processor (a processor 122, Fig. 1) is further configured to assign a second frequency resource (eNB can configure the regions (i.e. frequency location) to the corresponding type of UE by RRC message, e.g., within system information, and UE can obtain this information from eNB; see Sun par. 0085) for a second physical uplink control channel (PUCCH) for the second type UE (For the UE whose RF bandwidth is smaller than the system bandwidth may need a new design for PUCCH. FIG. 18 illustrates some examples of control channel design for narrow RF bandwidth UEs; see Sun par. 0087 and Fig. 18).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use Sun’s arrangement in Lee's invention to introduce different UE categories for diverse requirements and different frame structures or system parameters may also be used in order to achieve some special requirement (see Sun par. 0044).

For Claims 2 and 11, Lee discloses The communication apparatus according to claim 1, wherein the processor is further configured to multiplex the first frequency resource and the second frequency resource (One or more HARQ ACK information that corresponds to the associated down link subframes (and/or HARQ processes) may be bundled and/or multiplexed for transmission ( e.g., PUCCH transmission in a LC-PUCCH resource) in the uplink subframe containing the WTRU-specific LC-PUCCH resource 702.); see par. 0090 and 0107-0109).  
 For Claims 5 and 14, Lee discloses The communication apparatus according to claim 1, wherein the first narrowband and second narrowband comprise respective bandwidths that are small compared to the transmission bandwidth in the cell (LC-PUCCH resource may be intended and provided for use by another WTRU and still be consistent with this disclosure. The terms reduced and limited (e.g., reduced bandwidth and limited bandwidth) may be used interchangeably. Reduced bandwidth may refer to a reduced bandwidth in the uplink (and/or downlink). Reduced bandwidth may be with respect to the uplink (and/or downlink) bandwidth of a cell (e.g., a serving cell of a reduced bandwidth WTRU). A WTRU which may behave in a manner consistent with a reduced bandwidth WTRU may be considered a reduced bandwidth WTRU. System bandwidth may be used to represent the system uplink and/or downlink bandwidth. The terms system, cell, base station, and eNB may be used interchangeably; see par. 0058-0061 and Fig. 4).  
For Claims 6 and 15, Lee discloses The communication apparatus according to claim 1, wherein the communication apparatus is an Evolved Universal Terrestrial Radio Access (E-UTRA) base station (the RAN 104 and/or the core network 106 may be in direct or indirect communication with other RANs that employ the same RAT as the RAN 104 or a different RAT. 
For Claims 7 and 16, Lee discloses User equipment (UE) (WTRU 102, Fig. 1B) which is operable to communicate with a communication apparatus (The communications systems 100 may also include a base station 114a and a base station 114b. Each of the base stations 114a, 114b may be any type of device configured to wirelessly interface with at least one of the WTRUs 102a, 102b, 102c, 102d; see par. 0018 and Fig. 1A), the UE comprising: 
a processor (a processor 118, Fig. 1B) configured to determine a first frequency resource which is assigned for a first physical uplink control channel (PUCCH) for a bandwidth limited type UE (A PUCCH resource may be provided and/or used in a reduced bandwidth. A PUCCH for some legacy WTRUs may be located in at both of the band edges of the full system bandwidth in a subframe. In contrast, a low-cost WTRU may have limited capabilities, such as a reduced bandwidth, and may not be able to access or transmit the PUCCH resource at the edges of a larger bandwidth; see par. 0059-0060); and
 a transceiver circuit configured to transmit via the first PUCCH based on the first frequency resource (The small number of PRBs may not overlap with the PUCCH resource at the band edges of the legacy WTRUs; see par. 0060 and Fig. 4); 
wherein, for a PUCCH transmission for the bandwidth limited type UE, a resource block to be used in the first narrowband is at a first position (Referring now to FIG. 7, multiple LC-PUCCH resource configurations are shown. In an embodiment, two or more LC-PUCCH resources 702 may be configured in a cell-specific manner. A low-cost WTRU may transmit , and wherein a resource block to be used for the PUCCH transmission for the bandwidth limited type UE in the second narrowband is at a second position that is equal to a total number of resource blocks in a transmission bandwidth less the first position (A LC-PUCCH resource 702 may be defined as a set of uplink PRBs which may correspond to the reduced bandwidth 704 of a low-cost WTRU. For example, if the reduced bandwidth 704 supported by a low-cost WTRU is a certain number of PRBs (e.g., 6 PRBs), then a LC-PUCCH resource 702 may be defined as the certain number of PRBs (e.g., 6 PRBs); see Lee par. 0083, 0129 and Fig. 7).  
Lee does not explicitly disclose wherein the UE is configured to retune from a first narrowband to a second narrowband, wherein the first PUCCH is carried by the first narrowband and wherein the first PUCCH is carried by the second narrowband after retuning. Sun discloses wherein the UE is configured to retune from a first narrowband to a second narrowband (UE may also need retuning between different subframes if different frequency location is used for the resource block UE will use to transmit data or control channel; see Sun par. 0088 and Fig.18), wherein the first PUCCH is carried by the first narrowband and wherein the first PUCCH is carried by the second narrowband after retuning (18for type II UE, the definition of subframe can be different from other type of UEs. If UE RF bandwidth is small, e.g., RF bandwidth 1731, it may require tuning time to hop to a different frequency band. A discontinues subframe set can be defined for one UE to support frequency hopping, such as 1711 and 1712 belongs to one subframe set and 1721 and 1722 belongs to another subframe and
Lee does not explicitly disclose wherein the bandwidth limited type UE is configured not to transmit during retuning. Sun discloses wherein the bandwidth limited type UE is configured not to transmit during retuning (In LTE system, PUCCH hops within two slots in one subframe. However, narrow RF bandwidth type UE needs some time to retuning to a different frequency; therefore in order to obtain similar frequency diversity gain, one slot has to be used as a guard period for retuning; see Sun par. 0087-0088),
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use Sun’s arrangement in Lee's invention to introduce different UE categories for diverse requirements and different frame structures or system parameters may also be used in order to achieve some special requirement (see Sun par. 0044).
For Claim 9, Lee discloses The UE according to claim 7, wherein the UE is a coverage enhanced UE (A WTRU, such as a low-cost WTRU or a WTRU supporting or using coverage enhancement, may transmit LC-PUCCH with repetitions; see par. 0092). 
Claims 3, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Sun, and further in view of Chae et al. (US Pub. 2017/0207815) hereinafter referred to as Chae.
For Claim 3 and 12, the combination of Lee and Sun does not explicitly disclose The communication apparatus according to claim 1, wherein the processor is further configured to assign the first PUCCH such that the second narrowband effectively mirrors the first narrowband around a centre of the transmission bandwidth in a cell. Chae discloses The communication apparatus according to claim 1, wherein the processor is further configured to assign the first PUCCH such that the second narrowband effectively mirrors the first narrowband around a centre of the transmission bandwidth in a cell (The hopping function is determined by a pseudorandom sequence c(i) which is a function of a cell ID (a mirroring pattern is also a function of a cell ID). Therefore, the same hopping pattern is used for all UEs within one cell. Cell specific mirroring may be used in type 2 hopping; see Chae par. 0054-0056 and Fig. 5-6). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use Chae’s arrangement in Lee's invention to avoid collision between a Wide Area Network (WAN) signal and a D2D signal because the legacy cellular signal and the D2D signal have the same hopping pattern (see Chae par. 0082).  
For Claims 4 and 13, the combination of Lee and Sun does not explicitly disclose The communication apparatus according to claim 1, wherein the frequency resource for the first PUCCH changes from end of one slot to beginning of next slot. Chae discloses The communication apparatus according to claim 1, wherein the frequency resource for the first PUCCH changes from end of one slot to beginning of next slot (in type 2 hopping, mirroring is applied, that is, the sequence of using transmission resources in a sub band is reversed, while hopping is performed on a subband basis according to the hopping function f hop(i); see Chae par. 0056). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use Chae’s arrangement in Lee's invention to avoid collision between a Wide Area Network (WAN) signal and a D2D signal because the legacy cellular signal and the D2D signal have the same hopping pattern (see Chae par. 0082).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.